l

AO 245B (CASDRev. 02/18) ludgment in a Criminal Case

UNITED STATES DISTRICT CoURT
` SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMEN'I` IN A CRIMINAL CASE

 

 

 

 

 

 

V_ (For Offenses Comrnitted On or After November l, 1987)
KA_REEM AGU]LAR CaSe Nlllllbel‘f lSCR_3607-LAB
DAV]D BAKER, CJA
REGISTRATION NO, 71536298 Dcfendant’s Attomey F § L E D
\:l - ,
THE DEFENDANT; - FEB 1 5 2019
IE pleaded guilty to count(s) ONE OF THE INFOR_MATION m Em; ll a S|EIE|L~I cDHEI
so"TH an msm.cr or museum
Accerd.ingly1 the defendant is adiudged guilty of such count(s), which involve the following offet s)' DEPUTY
_ ’ Couut
Title & Section Nature of Offense Number§ s[
8 USC l324(a)(2)(B)(iii) Bringing in Aliens Without Presentation and Aiding and Abetting 1
and 18 USC 2
The defendant is sentenced as provided in pages 2 through 3 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
I: The defendant has been found not guilty on count(s)
>14 Count(s) REMAlNlNG are dismissed on the motion of the United States.

 

}*q Assessment: $ 100_00

A

JVTA Assessment*: $5000.00 WAIVED
)I<
;Justicc for Victims of Trafflcl<ing Act of 2015, Pub. L. No. 114-22.
|Z No fme |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitutien, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv ll_ 2019 ...

Date Impositien of S/§§:`/

HoN. LARRY ALAN BURNs
CHIEF UNITED srATES DISTRICT JUDGE

18CR3 607-LAB

 

v

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: KAREEM AGUILAR Judgrnent - Page 2 of 3
CASE NUl\/fBER: lSCRS 607-LAB

PROBATION
The defendant is hereby sentenced to probation for a term of:
5 years, RRC h'om 7:00 PM Fridays to 7:00 PM Sundays for 15 consecutive weekends pursuant to 18 USC 3563(b)(10).

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For offenses committed on or after Seprember 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall ren'ain nom any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the courtl Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

g The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

§ The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 35 83(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notilication Act (34 U.S.C. § 20901, et

ij seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check rfopplz`cable.)

[| The defendant shall participate in an approved program for domestic violence. (Check z'fapp!fcable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the tem”i of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

l) the defendant Shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation oHicer;

3) the defendant Shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant Shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

IO) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’S criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18CR3607-LAB

 

' Ao 2453 (cAsr) Rev. 02/18) lodginth in a Criminal case

 

DEFENDANT: KAREEM AGUILAR Judgment - Page 3 of 3
CASE NUl\/[BER: 18CR3 607-LAB

SPECIAL CONDITIONS OF SUPERVISION

l. Seek and maintain hill time employment

2. The defendant shall report to the RRC w/in 30 days to begin weekends or as directed by the probation
officer.

3. No associate with undocumented aliens or alien smugglers

4. Report all vehicles owned or operated, or in Which you have an interest, to the probation officer.

5. Not transport, harbor or assist undocumented aliens.

6. Submit your person, property, residence, office or vehicle to a search, conducted by a United States

Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of` a violation of a condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches

pursuant to this condition

//

lSCR?) 607-LAB

 

